
	

113 HR 2938 IH: Exchange Sunset Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2938
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Ms. Jenkins
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide that certain requirements of the Patient
		  Protection and Affordable Care Act do not apply if the American Health Benefit
		  Exchanges are not operating on October 1, 2013.
	
	
		1.Short titleThis Act may be cited as the
			 Exchange Sunset Act of
			 2013.
		2.Nonapplication of
			 the Patient Protection and Affordable Care Act
			(a)Termination of
			 Exchange requirementSection 1311 of the Patient Protection and
			 Affordable Care Act (42 U.S.C. 18031) is amended by adding at the end the
			 following:
				
					(l)Failure To offer
				coverageIf one or more Exchanges fails to accept applications
				for enrollment in qualified health plans beginning on October 1, 2013, the
				requirements of this section shall cease to apply, and any other provisions of
				this Act (or an amendment made by this Act) relating to Exchanges shall not be
				applicable.
					.
			(b)Requirement of
			 coverageSection 5000A of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following:
				
					(h)TerminationThe
				provisions of this section shall terminate on October 1, 2013, if the Secretary
				of the Treasury determines that one or more Exchanges fails to accept
				applications for enrollment in qualified health plans on such
				date.
					.
			
